COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00559-CV
Style:                              Automation Wash Ltd.
                                    v Harris County Appraisal District
Dates motions filed*:               June 28, 2013
Type of motion:                     Motion to extend time to file notice of appeal
Party filing motion:                Appellant
Document to be filed:               Notice of Appeal

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              June 13, 2013
         Number of previous extensions granted:                0            Current Due date: June 13, 2013
         Date Requested:                                 June 27, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: June 27, 2013
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Harvey Brown
                         

Panel consists of        ____________________________________________

Date: July 16, 2013




November 7, 2008 Revision